Exhibit 10.6

Non-Employee Director Form

COVETRUS, INC. 2019 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of [•] (the
“Date of Grant”), is delivered by Covetrus, Inc. (the “Company”) to [•] (the
“Participant”).

RECITALS

The Covetrus, Inc. 2019 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of restricted stock units in accordance with the terms
and conditions of the Plan. The Committee has decided to make this grant of
restricted stock units as an inducement for the Participant to promote the best
interests of the Company and its stockholders. This Agreement is made pursuant
to the Plan and is subject in its entirety to all applicable provisions of the
Plan. Capitalized terms used herein and not otherwise defined will have the
meanings set forth in the Plan.

1. Grant of Stock Units. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants the Participant [•]
restricted stock units, subject to the restrictions set forth below and in the
Plan (the “Stock Units”). Each Stock Unit represents the right of the
Participant to receive a share of common stock of the Company (“Company Stock”),
if and when the specified conditions are met in Section 3 below, and on the
applicable payment date set forth in Section 5 below.

2. Stock Unit Account. Stock Units represent hypothetical shares of Company
Stock, and not actual shares of stock. The Company shall establish and maintain
a Stock Unit account, as a bookkeeping account on its records, for the
Participant and shall record in such account the number of Stock Units granted
to the Participant. No shares of Company Stock shall be issued to the
Participant at the time the grant is made, and the Participant shall not be, and
shall not have any of the rights or privileges of, a stockholder of the Company
with respect to any Stock Units recorded in the Stock Unit account. The
Participant shall not have any interest in any fund or specific assets of the
Company by reason of this award or the Stock Unit account established for the
Participant.

3. Vesting.

(a) The Stock Units shall become vested with respect to 100% of the Stock Units
on the first anniversary of the Date of Grant (the “Vesting Date”), provided
that the Participant continues to provide service to the Company from the Date
of Grant until the Vesting Date.

(b) The vesting of the Stock Units shall be cumulative, but shall not exceed
100% of the Stock Units. In the event of a Change of Control before all of the
Stock Units vest in accordance with Section 3(a) above, the provisions of the
Plan applicable to a Change of Control shall apply to the Stock Units, and, in
the event of a Change of Control, the Committee may take such actions with
respect to the vesting of the Stock Units as it deems appropriate pursuant to
the Plan.

4. Termination of Stock Units. Except as set forth in this Agreement, if the
Participant ceases to provide service to the Company for any reason before all
of the Stock Units vest, any unvested Stock Units shall automatically terminate
and shall be forfeited as of the date of the Participant’s termination of
service. No payment shall be made with respect to any unvested Stock Units that
terminate as described in this Section 4.



--------------------------------------------------------------------------------

5. Payment of Stock Units and Tax Withholding.

(a) If and when the Stock Units vest, the Company shall issue to the Participant
one share of Company Stock for each vested Stock Unit, subject to applicable tax
withholding obligations. Payment of any Stock Units that vest shall be made
within 30 days after the Vesting Date.

(b) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. The Participant shall be required to
provide for the payment of, any federal, state, local or other taxes with
respect to the Stock Units.

(c) The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of shares, if any, to the Participant
pursuant to this Agreement is subject to any applicable taxes and other laws or
regulations of the United States or of any state, municipality or other country
having jurisdiction thereof.

6. No Stockholder Rights; Dividend Equivalents. Neither the Participant, nor any
person entitled to receive payment in the event of the Participant’s death,
shall have any of the rights and privileges of a stockholder with respect to
shares of Company Stock, including voting or dividend rights, until certificates
for shares have been issued upon payment of Stock Units. The Participant
acknowledges that no election under Section 83(b) of the Code is available with
respect to Stock Units. Notwithstanding the foregoing, the Committee may grant
to the Participant Dividend Equivalents on the shares underlying the Stock Units
prior to the Vesting Date, which shall be credited to the Stock Unit account for
the Participant and will be paid or distributed in in accordance with this
Agreement and the Plan.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Stock Units are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
shares of Company Stock, (c) changes in capitalization of the Company and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

 

2



--------------------------------------------------------------------------------

8. No Service or Other Rights. The grant of the Stock Units shall not confer
upon the Participant any right to be retained by or in the service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s service at any time.

9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Stock Units by notice
to the Participant, and the Stock Units and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Participant’s consent.

10. Applicable Law; Jurisdiction. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought only in the United States District
Court for the District of Maine, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in Portland,
Maine, and the jurisdiction of such court in any such proceeding shall be
exclusive. Notwithstanding the foregoing sentence, on and after the date a
Participant receives shares of Company Stock hereunder, the Participant will be
subject to the jurisdiction provision set forth in the Company’s bylaws.

11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the records of the
Company. Any notice shall be delivered by hand, or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service or by
the postal authority of the country in which the Participant resides or to an
internationally recognized expedited mail courier.

12. Recoupment Policy. The Participant agrees that, subject to the requirements
of applicable law, the Stock Units, and the right to receive and retain any
Company Stock covered by this Agreement, shall be subject to rescission,
cancellation or recoupment, in whole or part, if and to the extent so provided
under any “clawback” or similar policy of the Company in effect on the Date of
Grant or that may be established thereafter.

13. Application of Section 409A of the Code. This Agreement is intended to be
exempt from or otherwise comply with the provisions of Section 409A of the Code.
Notwithstanding the foregoing, if the Stock Units constitute “deferred
compensation” under Section 409A of the Code and the Stock Units become vested
and settled upon the Participant’s termination of employment, payment with
respect to the Stock Units shall be delayed for a period of six months after the
Participant’s termination of employment if the Participant is a “specified
employee” as defined under Section 409A of the Code and if required pursuant to
Section 409A of the Code. If payment

 

3



--------------------------------------------------------------------------------

is delayed, the Stock Units shall be settled and paid within thirty (30) days
after the date that is six (6) months following the Participant’s termination of
employment. Payments with respect to the Stock Units may only be paid in a
manner and upon an event permitted by Section 409A of the Code, and each payment
under the Stock Units shall be treated as a separate payment, and the right to a
series of installment payments under the Stock Units shall be treated as a right
to a series of separate payments. In no event shall the Participant, directly or
indirectly, designate the calendar year of payment. The Company may change or
modify the terms of this Agreement without the Participant’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the previous sentence, the Company may also
amend the Plan or this Agreement or revoke the Stock Units to the extent
permitted by the Plan.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.

 

COVETRUS, INC.

                                      

Name: Title:

I hereby accept the award of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all decisions and determinations of the Committee with respect to the Stock
Units shall be final and binding.

 

 

                         

 

Date      Participant

 

5